Citation Nr: 1403829	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-13 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1969 to May 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Board notes that there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  The Board notes that there is no paperless, electronic VBMS claims file associated with the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran filed a claim for benefits with the Social Security Administration (SSA). However, the complete records pertaining to the Veteran's SSA application have not yet been associated with the claims file.  VA has a duty to obtain SSA records when they may be relevant to a claim.  38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72   (1992).  

The Veteran testified at a Travel Board hearing in October 2012, but the recording was too inaudible to produce a transcript.  In July 2013, the RO sent a letter to the Veteran to an address on Highway 37 asking him if he wanted a new hearing.  The Veteran did not respond but had informed the RO in November 2012 letter that he changed his address to a different street.  Therefore, the Board finds that the Veteran's requested hearing should be rescheduled.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based. The non- existence or unavailability of such records must be verified by SSA.  38 C.F.R. § 3.159(c)(2) (2013).  

	2.	Ask the Veteran  if he wants to reschedule his Travel Board hearing as permitted under 38 C.F.R. § 20.700 .

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


